United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2266
                        ___________________________

                                   Jenericah Kibe

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: April 12, 2018
                              Filed: June 29, 2018
                                 [Unpublished]
                                 ____________

Before COLLOTON, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      The sole question presented on this appeal is whether the Board of Immigration
Appeals (“BIA”) abused its discretion in denying Jenericah Kibe’s second motion to
reopen her immigration proceedings. We previously affirmed the denial of her first
motion to reopen. See Kibe v. Lynch, 641 F. App’x 681 (8th Cir.) (unpublished) (per
curiam), cert. denied, 137 S. Ct. 570 (2016). On this appeal, we again find the BIA
“acted within its discretion” in dismissing the second motion to reopen. Id.

      Under the governing regulations, “[g]enerally[] an alien may file only one
motion to reopen removal proceedings.” Averianova v. Holder, 592 F.3d 931, 936
(8th Cir. 2010). A second motion to reopen is granted in rare situations. As relevant
here, such a motion may be granted if the petitioner is able to show “changed
circumstances arising in the country of nationality . . . if such evidence is material and
was not available and could not have been discovered or presented at the previous
hearing.” 8 C.F.R. § 1003.2(c)(3)(ii). The BIA found that Kibe did not show
“changed circumstances.” We afford the BIA great latitude in that determination and
we review under a “highly deferential abuse of discretion standard.” Li Yun Lin v.
Mukasey, 526 F.3d 1164, 1165 (8th Cir. 2008) (per curiam).1

       The BIA did not abuse its discretion here. Kibe, a native of Kenya, attempted
to prove that female genital mutilation (“FGM”) was becoming more prevalent in
Kenya and specifically in her native tribe. To do that, she submitted, among other
things: (1) an affidavit from herself; (2) an affidavit from her mother; and (3) an
article from August 2000 describing FGM practices in Kenya. The BIA did not err,
under our precedent, in rejecting the first two pieces of evidence as self-serving and
speculative. Cf. Zhong Qin Zheng v. Mukasey, 523 F.3d 893, 896 (8th Cir. 2008)
(finding “BIA was not required to credit” an “uncorroborated affidavit” from a family
member); but see Shouchen Yang v. Lynch, 822 F.3d 504, 508 (9th Cir. 2016). And
the BIA was correct to note that “an article . . . from 2000 does not demonstrate a
material change in conditions . . . since the respondent’s hearing in 2014.” Cf. Zeah

      1
        Kibe inaccurately labels her claim as one involving due process. Martinez v.
Lynch, 785 F.3d 1262, 1264 n.2 (8th Cir. 2015) (“On appeal, Martinez characterizes
his arguments as ‘Due Process’ claims, though they are more accurately characterized
as claims that the BIA incorrectly determined that Martinez did not show changed
country conditions to permit review of his motion to reopen.”).

                                           -2-
v. Lynch, 828 F.3d 699, 704 (8th Cir. 2016) (evidence of harm prior to “[petitioner’s]
removal proceedings” is insufficient to show “changed country conditions”).

      Because Kibe did not submit evidence sufficient to show “changed
circumstances” in Kenya, we affirm the BIA’s denial of her second motion to reopen.
                     ______________________________




                                         -3-